Exhibit 10.1

 

Lease Agreement    December 18, 2013    Landlord:    Cobra Pipeline Co. LLC   
3511 Lost Nation Rd. #213    Willoughby, OH 44094    Phone: 440-255-1945    Fax:
440-255-1985 Tenant:    Orwell Natural Gas    8500 Station St. #100    Mentor,
OH 44060    Phone: 440-974-3770    Fax: Space:    Warehouse style building, 2400
Square Feet in size Location:    2412 Newton Falls Rd. Newton Falls, OH 44444
Rent:    Two thousand ($2000.00) dollars per month. Due on the first of each
month. Guarantee:    Tenant guarantees the terms and conditions of this lease,
individually and as Operating manager of Orwell Natural Gas Co. Legal
Description:    To be provided and inserted as Exhibit A Terms:    The terms of
this lease are effective from December 18, 2013 through February 29, 2016.
Continuing month to month after that until either party decides to terminate
said agreement with thirty (30) days notice. Property Expenses:    Tenant agrees
to pay individual maintenance expenses of five hundred ($500.00) dollars or less
for any single maintenance issue. Tenant shall retain all contractors’
warranties upon completion of same. Any maintenance in excess of five hundred
($500.00) dollars must be approved by Landlords and will be performed at the
discretion of the Landlords. All improvements made to said real estate/building
must be provided to Landlords in writing. Written approval must be given to
Tenant by Landlords before any improvements are made. Insurance:    Tenant
agrees to carry during the term of the lease; liability insurance which provides
protection against all liabilities included in a comprehensive insurance policy.



--------------------------------------------------------------------------------

Lease/Rent Start:    Rent starts on December 18, 2013. Monthly rent is due and
payable by the first day of each month. Any monthly lease payments not paid by
the 10th of each month will be assessed a twenty-five ($25.00) dollar late
charge. Monthly lease payments are to be made to Cobra Pipeline Co. LLC., at
3511 Lost Nation Rd. #213 Willoughby, OH 44094. Default:    Should Tenant
default in rental or lease payments which are due on the first day of each month
and should said default continue for a period of thirty (30) days, Tenant agrees
and covenants to the termination of the lease or any renewal thereof. Tenant
shall then quickly and promptly yield and surrender said premises to Landlords
in good appraisal condition. Utilities:    Tenant must pay all utilities and
deposits that are necessary to operate said business. Tenant must have all
utility bills paid and in good standing at termination of lease. Shared Access:
   Security Deposit:    No security deposit required. Assignability:    The
lease shall be non-assignable in any part without the written consent of the
Landlords and may not be leased, sub-leased, rented or transferred in any form
by the Tenant. Surrender of Lease:    Upon the termination of lease, for
whatever reason, any improvements which have been placed upon the building and
real estate shall be the sole property of Landlords without lien or encumbrance.
Tenant shall keep the real estate and buildings free and clear of all liens and
claims of liens for labor, services, materials, supplies, or equipment performed
on or furnished on leased property at Tenant’s request. Notification:    Tenant
shall be given a thirty (30) day notice of any breach of lease. Then Tenant has
thirty (30) consecutive days to correct any breach or Landlords may terminate
lease. Abandonment:    Tenant shall not vacate or abandon the premises at any
time during the term of this lease; and if Tenant shall abandon, vacate or
surrender the leased premises, or be dispossessed by process of law, or
otherwise, any personal property belonging to Tenant and left on the premises
shall be deemed to be abandoned. Abandonment shall be defined as Tenant’s
business being closed to the public



--------------------------------------------------------------------------------

   for more than thirty (30) consecutive days without prior notice to and
consent of Landlord. Condemnation:    If, during the term of this Lease,
Landlords receives notice from any public authority that the whole or any part
of the leased premises is being considered for taking by any public authority
under the power of eminent domain, Landlords shall immediately provide Tenant
with written notice of such action, including a copy of said notice. Entry of
Landlord:    Landlord and its authorized agents shall have the right, during
normal business hours, to enter the premises to inspect the general condition
and state of repair.

Submitted this 18 day of December, 2013, by Cobra Pipeline Co., LLC

 

/s/ Jessica Carothers

Agent, Cobra Pipeline Co., LLC

Accepted this 18 day of December, 2013, by Orwell Natural Gas Co.

 

/s/ Donald R. Whiteman

Agent, Orwell Natural Gas Co.